 

 

|
\

MQVANT |: CIT Bank, N.A. BY J Welborn
] L

Case 19-10896 Doc 35. Filed 10/01/19 Page 1 of 1

RETAIN

Nancy V. Alquist , U. S. BANKRUPTCY JUDGE Evidentiary Hrg¢ c)
: N

 

Exhibits Filed:

PROCEEDING MEMO - CHAPTER 13

Date;: a Time: 02:00

CASE: 19-10896 Rosemary Thomason bu
ee L

: CPradaeus Jay Holmquist)jrepresenting Rosemary Thomas (Debtor)

[**eresen,

representing Rebétta-~a-—He Trustee)

[26] Amended Chapter 13 Plan. Amount of Payments per
Month: $100.00, per: month, for 12 months, then
6634.00, per month, for 48 months, Number of
Months:60, Filed by Rosemary Thomas. (Attachments:
#S2 Appendix list served by US mail)

: Rosemary Thomas BY T Holmquist

[20] Objection to Confirmation of Plan Filed by CIT Bank,

N.A. (related document(s) 16 Chapter 13 Plan uv TUCn
filed by Debtor Rosemary Thomas) ‘R. Qe’
esdvedn. LP
DISPOSITIONS:
Plan: Gdonfirmed Modified Hold Interlineation:$ Mos. Converted to Ch
Denied without /with leave to amend by: . Conf: Dismissed

Cab Continued to; Oct | 2014 at #oorm .

Other

[1

 

|
|

NOTES:

vad b C6200
Roan cepuakt Cae)
Tare Ke

AUS, dane ZAC |

(One. Gonna Bev
Matter®: (List Paper No next to ruling

bu Ne Peqnuertts eunent
Granted Sustained Denied a Pp wv Ole
Overruled oo Withdrawn Under Adv. Bois, Ad lo,
- Moot Consent Dismissed 4 O1s-
| O.T.J. Fee | nen S

DECISION: | -wb TWEFER )

Bigned by Court { ] Filed by Counsel
To be prepared by: ;

{ ] Movant's counsel { ] Court

{ ] Respondent's counsel [ ] Other

 

: — WS0-10896: 1 of 1
MISSI =

 
